DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.
 
Response to Arguments
	Examiner acknowledges the cancellation of claims 1-53, 55, and 59.
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed 9 August 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 54, 56-58, and 60-70 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 54, 56-58, and 60-70 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed 9 August 2022, with respect to the 35 U.S.C. 101 rejection of claims 54, 56-58, and 60-70 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 54, 56-58, and 60-70 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-12 of the Remarks, filed 9 August 2022, with respect to the 35 U.S.C. 103 rejections of claims 54, 56-58, and 60-70 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 54, 56-58, and 60-70 has been withdrawn. 

Allowable Subject Matter
Claims 54, 56-58, and 60-70 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Lucky (US 20040186634 A1) in view of Cavarero (DE 102011117234 A1).
Regarding Claim 54:
Lucky discloses supplying an aircraft with water that has:
A non-transitory computer-readable medium having stored thereon computer program code (Paragraphs [0021-0022]), wherein the computer code is configured, when executed by one or more processors (Paragraph [0021]), to cause the one or more processors to carry out the method (Paragraphs [0021] comprising:
receiving a storage tank fill preset indicative of a desired amount of water to be contained in a water storage tank onboard an aircraft (Paragraph [0027]); 
during supplying of water form a water supply assembly to the water storage tank determining an amount of water contained in the water storage tank (Paragraph [0027]); and
in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve (Paragraphs [0019] and [0027]).
	Lucky does not disclose:
Wherein the desired amount of water is less than a maximum amount of water that can be contained in the water storage tank;
determining, based on the storage tank fill preset and the desired amount of water contained in the water storage tank that the amount of water contained in the water storage tank corresponds to the storage tank fill preset; and
in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve fluidly coupling the water supply assembly and an overflow line to thereby divert the supplying of water away from the water storage tank and to the overflow line, and
wherein the activation of the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve.
	Cavarero teaches a water refueling management system comprising:
Determining, based on the storage tank fill preset and the desired amount of water contained in the water storage tank that the amount of water contained in the water storage tank corresponds to the storage tank fill preset (Paragraphs [0044]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lucky to include determining based on the storage tank fill preset and the desired amount of water contained in the water storage tank that the amount of water contained in the water storage tank corresponds to the storage tank fill preset as taught by Cavarero with the motivation to reduce the operational cost of the aircraft by placing the correct amount of  water in the tank before flight. 
	The prior art fails, does not disclose or make obvious:
Wherein the desired amount of water is less than a maximum amount of water that can be contained in the water storage tank;
in response to determining that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve fluidly coupling the water supply assembly and an overflow line to thereby divert the supplying of water away from the water storage tank and to the overflow line, and
wherein the activation of the overflow valve is automatic such that no intervention from ground crew is required in order to activate the overflow valve.
		
	The prior art does not recite the steps of the desired amount of water being less than the maximum amount of water that can be contained in the water storage tank and the steps of activating the overflow valve. 

	The description of the processor having a computer program code on  a non-transitory computer-readable medium executing the steps of receiving a storage tank fill present indicative of a desired amount of water to eb contained in a water storage tank onboard an aircraft, wherein the desired amount of water is less than a maximum amount of water that can be contained in the water storage tank, determining the amount of water contained in the water storage tank, determining based on the storage fill preset and the determined amount of water contained in the water storage tank, that the amount of water contained in the water storage tank corresponds to the storage tank fill preset, activating an overflow valve fluidly coupling the water supply line to thereby divert the supplying of water away from the water storage tank and to overflow the line, in context of the present application and all other limitations of claim 1, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palm (US 20050103725 A1) teaches a system for sanitizing and refilling potable water that has a computer, a water storage tank, an overflow line, and a valve. 
Kennedy (US 20120048405 A1) teaches an aircraft drainage system that has a drain mast, a water storage tank, an overflow line and a valve. 
Nolan (US 20100133155 A1) teaches a water distribution system that has a storage tank, a drain port, a fill port, an overflow line, and a valve. 
MacKulin 2 (US 8074933 B2) teaches an aircraft graywater ejection system that has a drain mast, an overflow line and a storage tank. 
Reed (US 8720217 B2) teaches galley refrigeration equipment that has a drain valve, an overflow line, and water storage tanks. 
Ehrardt (US 5769124 A) teaches a fresh water supply system for an aircraft that has a storage tank, an overflow line, a drain port, and a valve. 
Lindauer (US 20050126927 A1) teaches a water supply system for an aircraft that has a drain port and storage tanks. 
Ellgoth (US 5303739 A) teaches a fresh water supply system for an aircraft that has a water storage tank, a drain port, and a valve. 
Osborne (US 20210223799 A1) teaches a water control system for aircraft that has a non-transitory computer readable medium and a water storage tank.
Boodaghians (WO 2017222848 A1) teaches a method to manage aircraft water that has a non-transitory computer readable medium, a water storage tank, and a valve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753